DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks filed on 12/30/21. Claims 2, 3, and 5 have been canceled. Claims 1, 4, and 6-23 are pending below. 
Allowable Subject Matter
Claims 1, 4, 6, 22, and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in general did not teach the claimed cutting and separating of said embedded multiple circuits that have been embedded in a previous process step into a first sheet interlayer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barguirdjian USPA_20070044542_A1 in view of Di Mario WO_2004082934_A1.
1.	Regarding Claims 7-21, Barguirdjian discloses a windshield (corresponds to claimed glazing) for vehicles (paragraph 0003; corresponding to instant Claim 9) and a method thereof (paragraph 0036) comprising forming by outer and inner glass plies bonded together by a PVB interlayer (as being claimed in instant Claim 8) as a unitary structure (corresponds to claimed single laminate glazing) having a conductor, such as a copper wire (paragraph 0068), not being greater than 250 microns (paragraph 0065). Barguirdjian further discloses that said conductor can be coupled to a circuit (Abstract), such as a rain sensing circuit (paragraphs 0006 and 0010). Barguirdjian also discloses connecting said circuit to said laminated glazing (paragraphs 0064, 0066). Furthermore, Barguirdjian discloses heating its laminate (paragraph 0071). Also, Barguirdjian discloses that said conducting wires can be embedded into said interlayer (paragraph 0068). 
2.	However, Barguirdjian does not disclose the claimed splicing limitation nor use of the claimed second interlayer.
3.	Di Mario discloses a laminated vehicular glazing (Title) as well as a method thereof (Claim 10) comprising two plies of glass with two PVB interlayer plies there-between (Figure 5; Page 20, Lines 10-18) wherein busbars of wires can be embedded into said interlayer and said two interlayers are laminated together in the form of a Di Mario discloses that its invention results in a glazing comprising a busbar that does not suffer from the application and usage problems currently encountered when conventional metallic strip or printed busbars are employed and it also results in a laminated glazing that is both quicker and simpler than existing methods (Page 4, Line 31 – Page 5, Line 2).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glazing, of Barguirdjian, by having a second interlayer that is laminated (spliced) to first interlayer, as disclosed by Di Mario. One of ordinary skill in the art would have been motivated in doing so in order to eliminate the prior art’s problems with employing busbars and to further simplify the process.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Mario WO_2004082934_A1.
5.	Regarding Claim 7, Di Mario discloses a laminated vehicular glazing (Title) as well as a method thereof (Claim 10) comprising two plies of glass with two PVB interlayer plies there-between (Figure 5; Page 20, Lines 10-18) wherein busbars of wires can be embedded into said interlayer and said two interlayers are laminated together in the form of a composite (corresponds to claimed splicing limitation) (Page 2, Lines 6-20; Page 7, Lines 9-11; Claim 4). 
Claims 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barguirdjian USPA_20070044542_A1 in view of Day USPA_20050238857_A1.
6.	Regarding Claims 7-21, Barguirdjian discloses a windshield (corresponds to claimed glazing) for vehicles (paragraph 0003; corresponding to instant Claim 9) and a Barguirdjian further discloses that said conductor can be coupled to a circuit (Abstract), such as a rain sensing circuit (paragraphs 0006 and 0010). Barguirdjian also discloses connecting said circuit to said laminated glazing (paragraphs 0064, 0066). Furthermore, Barguirdjian discloses heating its laminate (paragraph 0071). Also, Barguirdjian discloses that said conducting wires can be embedded into said interlayer (paragraph 0068). 
7.	However, Barguirdjian does not disclose the claimed splicing limitation nor use of the claimed second interlayer.
8.	Day discloses a laminated glazing panel (Title) comprising two glass plies and a plastic ply (corresponds to claimed first interlayer) with LEDs (corresponds to claimed first embedded circuit) mounted on a circuit board (Abstract) that is positioned in said plastic PVB ply (corresponds to claimed first interlayer) (paragraph 0034). Day further discloses that a further plastic ply (corresponds to claimed second interlayer) can be joined (corresponds to claimed spliced) to said first plastic ply (paragraph 0025). Day discloses using its glazing in vehicle windows (paragraph 0002). Day further discloses that its invention results in having improved utility by provision of one of more light emitting diodes ("LEDs") within said laminate, and further desirable to provide a simple and efficient process for incorporating the one or more LEDs into a laminated glazing (paragraph 0007. That avoids failure mechanisms at high temperatures and pressures (paragraph 0010).
9.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glazing, of Barguirdjian, by having a second interlayer that is laminated (spliced) to first interlayer, as disclosed by Day. One of ordinary skill in the art would have been motivated in doing so in order to eliminate the prior art’s problems by using a more efficient process.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day USPA_20050238857_A1.
10.	Regarding Claim 7, Day discloses a laminated glazing panel (Title) comprising two glass plies and a plastic ply (corresponds to claimed first interlayer) with LEDs (corresponds to claimed first embedded circuit) mounted on a circuit board (Abstract) that is positioned in said plastic PVB ply (corresponds to claimed first interlayer) (paragraph 0034). Day further discloses that a further plastic ply (corresponds to claimed second interlayer) can be joined (corresponds to claimed spliced) to said first plastic ply (paragraph 0025). Day discloses using its glazing in vehicle windows (paragraph 0002).
Response to Arguments
Applicant’s arguments, filed 12/30/21, with respect to the rejection(s) of all claim(s) under Hallik EP_1710104_A2 as well as Barguirdjian USPA_20070044542_A1 in view of Hallik EP_1710104_A2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Day USPA_20050238857_A1 as well as Di Mario WO_2004082934_A1.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 2, 2022